JP Morgan Chase




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 9, 2015

                                       No. 04-14-00864-CV

                                      Jeremil RODRIGUEZ,
                                             Appellant

                                                 v.

                                 JP MORGAN CHASE BANK,
                                        Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-0255-CV
                          Honorable W.C. Kirkendall, Judge Presiding

                                          ORDER
        The clerk’s record was originally due on January 5, 2015. On January 7, 2015, the trial
court clerk filed a Notification of Late Record, stating that the clerk’s record is complete, but has
not been filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record.

       It is therefore ORDERED that appellant provide written proof to this court no later than
January 19, 2015 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court